                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       ACCORDIA LIFE AND ANNUITY                        Case No. 17-cv-05144-BLF
                                           COMPANY,,
                                   8
                                                        Plaintiff,                          **CORRECTED1** ORDER
                                   9                                                        ADOPTING REPORT AND
                                                  v.                                        RECOMMENDATION; AND
                                  10                                                        GRANTING IN PART AND DENYING
                                           BE THI NGUYEN, et al.,                           IN PART PLAINTIFF’S MOTION TO
                                  11                                                        DEPOSIT AND DISMISS
                                                        Defendants.
                                  12                                                        [Re: ECF 41-1]
Northern District of California
 United States District Court




                                  13
                                               Plaintiff Accordia Life and Annuity Company filed this interpleader action to resolve
                                  14
                                       potential competing claims between Defendants Be Thi Nguyen, H.P., J.P., and Vi Thi Be Nam
                                  15
                                       regarding proceeds from decedent Thanh Van Pham’s (“Pham”) life insurance policy. Compl. 1,
                                  16
                                       ECF 1. Defendant Be Thi Nguyen was Pham’s domestic partner, and Defendants H.P. and J.P. are
                                  17
                                       their children. Id. ¶¶ 11, 13. An investigation uncovered that Pham had a wife, Defendant Ve Thi
                                  18
                                       Be Nam, in Vietnam. Id. at ¶¶ 14, 16.
                                  19
                                               Plaintiff moves for an order (1) permitting Plaintiff to deposit the policy proceeds along
                                  20
                                       with any applicable interest with the Court, (2) dismissing Plaintiff with prejudice, and (3)
                                  21
                                       awarding Plaintiff the attorneys’ fees and costs it incurred in filing this action (“Motion to Deposit
                                  22
                                       and Dismiss”). Mot., ECF 41. The deadline to file an opposition to Plaintiff’s motion has now
                                  23
                                       passed, and no party has opposed the motion. See ECF 45.
                                  24
                                               Magistrate Judge Susan van Keulen issued a Report and Recommendation (“Report”) on
                                  25
                                       this matter. Report, ECF 49. The Report recommends granting Plaintiff’s request for (1)
                                  26
                                  27
                                       1
                                  28    This corrected order adds required language regarding the Disputed Ownership Fund and the
                                       Court’s Gen. Order 31 that was inadvertently omitted from the prior order at ECF 55.
                                   1   permission to deposit the proceeds and (2) an order dismissing Plaintiff from this action with

                                   2   prejudice. Id. at 2–3. The Report recommends denying Plaintiff’s request for attorneys’ fees and

                                   3   costs because Plaintiff has failed to submit any evidence in support of its fees request. Id. at 3–4.

                                   4   The Court agrees with those recommendations and thus adopts the Report for the reasons stated

                                   5   below.2

                                   6          First, in an interpleader action, a party may deposit the disputed property into the Court’s

                                   7   registry. Methven & AssociatesProfessional Corp. v. Paradies-Stroud, No. C 13-01079 JSW,

                                   8   2014 WL 231654, at *2 (N.D. Cal. Jan. 21, 2014) (citing Gelfgren v. Republic Nat. Life Ins. Co.,

                                   9   680 F.2d 79, 81–82 (9th Cir. 1982)). No party has filed an opposition, and the Court finds no

                                  10   reason to deny Plaintiff’s request.

                                  11          Second, once Plaintiff deposits the insurance policy proceeds, it has no interest in

                                  12   Defendants’ dispute on how the proceeds should be “divided between them.” Am. Gen. Life Ins.
Northern District of California
 United States District Court




                                  13   Co. v. Hart, No. 16-CV-03904-LB, 2017 WL 1370721, at *1 (N.D. Cal. Apr. 7, 2017). Moreover,

                                  14   no claim has been asserted against Plaintiff. Under those circumstances, it is appropriate to

                                  15   dismiss Plaintiff with prejudice from this action. See id.

                                  16          Third, while Plaintiff requests attorneys’ fees and costs incurred in filing this action,

                                  17   Plaintiff has provided no evidence to support its request. As such, Defendants have not received

                                  18   notice of the amount of fees and costs which Plaintiff seeks to be paid from the interpleader fund.

                                  19   Thus, the Court will deny Plaintiff’s request for attorneys’ fees and costs. Plaintiff has submitted

                                  20   no objection to Judge van Keulen’s recommendation to deny attorneys’ fees and costs.

                                  21          For the foregoing reasons, IT IS HEREBY ORDERED that:

                                  22          (1) Plaintiff’s Motion to Deposit and Dismiss is GRANTED IN PART and DENIED IN

                                  23              PART.

                                  24          (2) Plaintiff is permitted to tender to the Clerk of Court the proceeds of Pham’s death

                                  25              benefit in the sum of $200,000, plus any applicable interest calculated as of the date of

                                  26
                                  27
                                       2
                                        The Report recommends the “issuance of an appropriate injunction against any additional actions
                                       by any of the Defendants against Plaintiff relating to the interpleaded funds.” Report 3. While
                                  28   Plaintiff’s proposed order references an injunction (ECF 41-1), Plaintiff’s brief contains no
                                       argument why an injunction should be issued. The Court thus will not order an injunction.
                                                                                         2
                                   1            this order, and Plaintiff shall tender such amount within sixty (60) days of the entry of

                                   2            this order. The funds shall be deposited with the Court registry into the Disputed

                                   3            Ownership Fund in accordance with 28 U.S.C. § 1335 and this Court’s Gen. Order 31.

                                   4         (3) The Clerk shall accept and hold the proceeds until further order of the Court.

                                   5         (4) Plaintiff shall file a notice and proof showing that it has deposited the aforementioned

                                   6            amount within seven (7) days of tendering the proceeds.

                                   7         (5) Upon filing of Plaintiff’s notice and proof, the Court will enter an Order dismissing

                                   8            Plaintiff from this action with prejudice and discharging Plaintiff from any and all

                                   9            liability to Defendants for any claim, demand, action or cause of action arising out of

                                  10            Pham’s policy.

                                  11         (6) Plaintiff’s request for attorneys’ fees and costs incurred in filing this action is DENIED.

                                  12
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14

                                  15   Dated: November 14, 2018

                                  16                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
